I concur in the opinion of Mr. Justice Jones for the following reasons: The allegations of the amended petition (which are not denied) show that the issuance of the bonds is for a public purpose. It is reasonably to be expected that the erection of a school house will be of benefit to the municipality, and while the question whether the erection of a school house by this municipality is a corporate purpose is not free from doubt, nevertheless the constitutionality of the act should be sustained, unless it *Page 357 
should clearly appear beyond all reasonable doubt that the act contravened the provisions of the Constitution.